            Case 2:20-cr-00286-JCM-NJK Document 55 Filed 07/09/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
     Assistant Federal Public Defender
 3   Law Office of the Federal Public Defender
     411 E. Bonneville Avenue, Suite 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6   Attorney for Karen Chapon

 7                      UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,                       )
10                                                   )     Case No: 2:20-cr-286-JCM-NJK
                      Plaintiff,                     )
                                                     )     EMERGENCY STIPULATION TO
11                                                   )     MODIFY CONDITIONS OF RELEASE
            vs.                                      )     (EXPEDITED TREATMENT
12                                                   )     REQUESTED)
     KAREN CHAPON,                                   )
13                                                   )
                      Defendant.                     )
14                                                   )

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

16   Acting United States Attorney, and Jessica Oliva, Assistant United States Attorney, and Rene L.

17   Valladares, Federal Public Defender, and Brian Pugh, Assistant Federal Public Defender, counsel

18   for Karen Chapon, that Ms. Chapon’s pretrial release travel condition be amended to allow Ms.

19   Chapon to travel to the State of Colorado as outlined in paragraph 5, below.

20          This stipulation is entered into for the following reasons:

21          1.       Ms. Chapon’s father is dying of cancer and was recently placed in the care of

22   hospice.     The defense has provided her pretrial services officer and the government with

23   verification of hospice care.

24
            Case 2:20-cr-00286-JCM-NJK Document 55 Filed 07/09/21 Page 2 of 2




 1          2.      Ms. Chapon requests that she be permitted to travel to Colorado to visit her father

 2   before he passes. There may not be much time before her father passes.

 3          3.      Ms. Chapon has been on pretrial supervision for eight months. During that time,

 4   she has had a minor violation which is being addressed by Ms. Chapon agreeing to forfeit her

 5   medical marijuana card.

 6          4.      Ms. Chapon’s pretrial services officer has no objection to modifying her

 7   conditions of release to permit travel to the State of Colorado.

 8          5.      Ms. Chapon has arranged to fly to Colorado on Friday, July 9, 2021, stay in the

 9   home of her parents, and return on July 26, 2021. More detailed information, including her

10   parent’s address, was provided to her pretrial services officer.

11          6.      The parties agree to this modification.

12          Dated this 9th day of July 2021.

13          RENE L. VALLADARES                                     Christopher Chiou
            Federal Public Defender                                Acting United States Attorney
14
            By /s/ Brian Pugh_______________                       By /s/ Jessica Oliva _______
15          BRIAN PUGH                                             JESSICA OLIVA
            Assistant Federal Public Defender                      Assistant U.S. Attorney
16          Counsel for Defendant

17
     ORDER
18
     IT IS SO ORDERED.
19
     _____________________________
20   BRENDA WEKSLER
     United States Magistrate Judge
21           July 9, 2021
     DATED: _____________________
22                                                 2

23

24
